Citation Nr: 1622771	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for otitis externa (also diagnosed as occipital or Arnold's neuralgia).

2.  Entitlement to an evaluation in excess of 10 percent for chronic prostatitis prior to October 1, 2014.

3.  Entitlement to an evaluation in excess 20 percent for chronic prostatitis on or after October 1, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1974 to July 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In its October 2014 rating decision, the RO increased the rating for the Veteran's service-connected chronic prostatitis to 20 percent, effective October 1, 2014.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to a compensable evaluation for otitis externa is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 1, 2014, the Veteran's chronic prostatitis was manifested by a daytime voiding interval between two and three hours; the evidence does not demonstrate a voiding dysfunction necessitating the wearing of absorbent materials, daytime voiding interval between one and two hours or awakening to void three to four times per night, urinary retention requiring intermittent or continuous catheterization, or recurrent urinary tract infections.

2.  Since October 1, 2014, the Veteran's chronic prostatitis has been manifested by awakening to void three to four times per night; the evidence does not demonstrate a voiding dysfunction necessitating the wearing of absorbent materials, daytime voiding interval less than one hour or awakening to void five or more times per night, urinary retention requiring intermittent or continuous catheterization, or recurrent urinary tract infections.


CONCLUSIONS OF LAW

1.  Prior to October 1, 2014, the criteria for a rating in excess of 10 percent for chronic prostatitis were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

2.  Since October 1, 2014, the criteria for a rating in excess of 20 percent for chronic prostatitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim for higher evaluations for chronic prostatitis. 

The RO provided pre-adjudication VCAA notice by letters dated in May 2011 and January 2012.  The Veteran was notified of the evidence needed to substantiate the appeals for increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the appeals.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appeals.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in June 2011 and October 2014.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his chronic prostatitis has worsened since his last examination nor does the evidence show that the disability underwent a material change to require a re-examination under 38 C.F.R. § 3.327.  

As the Veteran has not identified any additional evidence pertinent to the appeals and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the appeals is required to comply with the duty to assist.

II.  General Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the severity of the chronic prostatitis has changed during the appeal period and will result in staged ratings.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A.  Chronic Prostatitis

The Veteran's chronic prostatitis is currently rated under Diagnostic Code 7527, which applies to ratings for diseases of the genitourinary system.  38 C.F.R. 
§ 4.115a.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension 
non-compensable under Diagnostic Code 7101, warrants a noncompensable (0 percent) rating. Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, warrants a 30 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent rating.  Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a. 

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, warrants a 20 percent rating. Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, warrants a 40 percent rating.  Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, warrants a 60 percent rating.
  
Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, warrants a 10 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  Daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable (0 percent) rating.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, or, 4. Stricture disease requiring periodic dilatation every 2 to 3 months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization, warrants a 30 percent rating.  38 C.F.R. § 4.115a.

Urinary tract infection: 

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, warrants a 10 percent rating.  Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, warrants a 30 percent rating.  38 C.F.R. § 4.115a. 


Analysis

In June 2011, the Veteran was afforded a VA examination to determine the severity of his chronic prostatitis.  He reported that he experienced symptoms from the latter part of the year through the spring time.  He also experienced flank pain on his left side.  The Veteran finished a 14 day course of Septra DS prior to the examination.  He indicated that he typically experienced episodes twice per year which lasted between 2 and 3 weeks.  His symptoms included flank pain, pelvic pain, fatigue, chills, and nausea.  The Veteran's daytime voiding interval was between 2 and 3 hours and he voided once per night.  The VA examiner also noted hematuria.  The Veteran indicated that he was told that he had a "leaky kidney" that was responsable for the blood in his urine.  There was no history of renal dysfunction or obstructed voiding.  However, the Veteran did endorse recurrent urinary tract infections over the past 12 months.  The Veteran's physical examination was normal.

In October 2014, the Veteran was afforded another VA examination to determine the severity of his chronic prostatitis.  The Veteran stated that he was diagnosed with a kidney condition that leaked blood at times.  He elaborated that increasing zinc in his diet helped the aching in his left testicle.  He endorsed flare-ups during cold weather.  During the past year he experienced between 3 and 5 flare-ups.  Flare-ups were productive aching in the left testicle and perianal.  He endorsed more frequent urination during flare-ups.  However, the VA examiner commented that it could be due to the Veteran consuming more liquid during flare-ups.  The Veteran was last treated for a flare-up in 2005.   The VA examiner indicated that the Veteran did not take continuous medication and did not have a renal dysfunction.  However, the Veteran did exhibit a voiding dysfunction that was related to his prostatitis.  The voiding dysfunction did not cause urine leakage or require the use of an appliance.  Daytime voiding interval was between 2 and 3 hours and the nighttime awakening interval to void was 3 to 4 times.  The VA examiner commented that the Veteran had ocasional leakage of urine when he got chilled and had the urgent need to urinate when he was not close to a bathroom.  However, the VA examiner concluded that this was not incontinence.  The Veteran's physical examination was otherwise normal.

The Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's chronic prostatitis prior to October 1, 2014.  The June 2011 VA examination findings show that the Veteran did not experience recurrent symptomatic infection requiring drainage/frequent hospitalization; obstructive voiding; renal dysfunction; or, require the use absorbent materials prior to October 1, 2014.  The Veteran's chronic prostatitis was manifested by a daytime voiding interval between two and three hours prior to October 1, 2014.  This evidence does not warrant a higher disability rating prior to October 1, 2014.  38 C.F.R. § 4.115a, Diagnostic Code 7527.

The Board finds that the weight of the evidence is also against an evaluation in excess of 20 percent for the Veteran's chronic prostatitis after October 1, 2014.  The Veteran's daytime voiding interval was not less than one hour and he did awakening to void five or more times per night after October 1, 2014.  Additionally, the evidence shows that Veteran did not experience recurrent symptomatic infection requiring drainage/frequent hospitalization; obstructive voiding; renal dysfunction; or, require the use absorbent materials after October 1, 2014.  38 C.F.R. § 4.115a, Diagnostic Code 7527.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based medical evaluations coupled with consideration of the Veteran's lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected chronic prostatitis prior to October 1, 2014, and a rating in excess of 20 percent thereafter.  Therefore, the Veteran's appeals for higher evaluations for chronic prostatitis are denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology pertaining to his service-connected chronic prostatitis.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period which is manifested by increased voiding.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, there is no lay or medical evidence reflecting that the chronic prostatitis in concert with any other service-connected disability or disabilities has resulted in an exceptional disability picture.  The Veteran is assigned disability ratings that fully contemplate the effects of his service-connected disability.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At both VA examinations, the Veteran reported that he was currently employed.  Therefore, consideration of a TDIU is not warranted. 


ORDER

An evaluation in excess of 10 percent for chronic prostatitis prior to October 1, 2014, is denied.

An evaluation in excess 20 percent for chronic prostatitis on or after October 1, 2014, is denied.


REMAND

In October 2014, the Veteran was afforded his most recent VA examination to determine the severity of his ear condition.  The VA examiner opined that occipital neuralgia was at least as likely as not incurred during or caused by active service and is the most correct diagnosis for the symptoms which began during service.  He continued that it was most likely that the original service-connected diagnosis of otitis externa was incorrect.  The VA examiner indicated that the Veteran's occipital neuralgia was productive of prostrating migraines that occurred less frequently than once every two months.  However, the Veteran has submitted a Form WH-382, received in April 2013, that shows he is approved to take between 2 to 3 days per month of unscheduled sick leave.  The form does not specify the condition for which the leave is approved, but the Veteran has asserted that it is for his ear condition.  Additionally, private medical records dated in January 2013 show that the Veteran has been prescribed meloxicam for left ear pain and nerve inflammation.  The Veteran's nerve involvement has not been evaluation by a VA examination.  Therefore, a remand is necessary to resolve the discrepancy in the record regarding the number of prostrating attacks that are attributable to the Veteran's left ear condition and to evaluate the impairment of the affected nerve(s).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his occipital neuralgia.  The VA examiner is asked to determine the severity of any nerve impairment caused by the occipital neuralgia and note the frequency of any prostrating head pain caused by the condition.  In doing so, the VA examiner most provide a complete rationale for any opinion expressed.  The VA examiner is asked to address the discrepancy noted in the October 2014 VA examination and the Form WH 380, which was received in April 2013, regarding prostrating head pain.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO  APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims (Court)
* File with the Board a motion for reconsideration of this decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

* Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.  Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty.  If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.  If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA FORM
MAR 2015
 4597
Page 1
CONTINUED ON NEXT PAGE


Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso/.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Court's website at: http://www.uscourts.cavc.gov.  The Court's website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants.  You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Court's website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (855) 446-9678.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
MAR 2015 
 4597
Page 2
SUPERSEDES VA FORM 4597, APR 2014, 
  WHICH WILL NOT BE USED



